Citation Nr: 0634030	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-38 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent, 
prior to October 5, 2004, for varicose veins of the right 
lower extremity with venous insufficiency and swelling/edema.  

2.  Evaluation of varicose veins of the right lower extremity 
with venous insufficiency and swelling/edema, currently rated 
as 10 percent disabling.  

3.  Evaluation of residuals of fractures of the tip of the 
little finger and fifth metacarpal of the right hand, 
currently rated as 0 percent disabling.  

4.  Evaluation of right knee strain, currently rated as 10 
percent disabling.  

5.  Evaluation of a left ear hearing loss disability, 
currently rated as 0 percent disabling.  

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

7.  Entitlement to service connection for loss of use of both 
lower extremities.  

8.  Entitlement to service connection for a bilateral eye 
disorder.  

9.  Entitlement tot service connection for a left foot 
disorder.  

10.  Entitlement to service connection for a right ankle 
injury.  

11.  Entitlement to service connection for depression.  

12.  Entitlement to service connection for a right ear 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973 and from July 1979 to August 1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, 
Oregon, VA Regional Office (RO).  

The Board notes that by rating decision, dated in October 
2004, the agency of original jurisdiction (AOJ) increased the 
rating for varicose veins to 10 percent.  The Board notes 
that since the increase to 10 percent did not constitute a 
full grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In addition, service connection was granted for 
chronic obstructive pulmonary disorder (COPD).  This 
represents a full grant of the benefits sought.  

In a May 2004 notice of disagreement, the veteran withdrew 
the appeal in regard to tinnitus.  In July 2005, the veteran 
withdrew his request for a hearing.  

The issue of service connection for a left foot disorder is 
addressed in the remand section below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Varicose veins of the right lower extremity with venous 
insufficiency and swelling/edema are manifested primarily by 
subjective complaints of intermittent edema and fatigue with 
prolonged standing or walking; there is no persistent edema, 
stasis pigmentation or eczema of the skin of the right lower 
extremity.

2.  Residuals of fractures of the tip of the little finger 
and fifth metacarpal of the right include 10 to 15 percent 
loss of motion.  He is able to touch the tips of his fingers 
to the distal palmar crease and make a fist with normal 
anatomical alignment.  He has 70 degrees of flexion of the 
fifth finger with 5 degrees of extension, and normal range of 
motion throughout the rest of the hand.  There is no 
ankylosis.  

3.  Right knee strain is manifested by no more than moderate 
muscle injury.

4.  A left ear hearing loss disability is manifested by level 
I hearing impairment.

5.  The veteran's service-connected disabilities include COPD 
rated as 30 percent disabling, right knee strain, rated as 10 
percent disabling, tinnitus, rated as 10 percent disabling, 
varicose veins, rated as 0 percent disabling from March 25, 
2002, and as 10 percent disabling from October 5, 2004, 
residuals of fractures to the tip of the little finger and 
fifth metacarpal of the right hand rated as 0 percent 
disabling, and a left ear hearing loss disability, rated as 0 
percent disabling.  

6.  The veteran does meet the schedular criteria for TDIU.

7.  The veteran has use of both lower extremities, including 
the feet.  He walks without a limp.  

8.  A bilateral eye disorder is not shown.

9.  The veteran does not have a chronic right ankle disorder.  
Right ankle swelling is attributable to the service-connected 
varicose vein disability.  

10.  The veteran does not have a right ear hearing loss 
disability.  


CONCLUSIONS OF LAW

1.  Prior to October 5, 2004, a uniform 10 percent evaluation 
for varicose veins of the right lower extremity with venous 
insufficiency and swelling/edema is warranted.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2005).

2.  The criteria for a rating in excess of 10 percent for 
varicose veins of the right lower extremity with venous 
insufficiency and swelling/edema have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).

3.  The criteria for a rating in excess of 0 percent for 
residuals of fractures of the tip of the little finger and 
fifth metacarpal of the right hand have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227, 5230 (2002 and 2004).  

4.  The criteria for an evaluation in excess of 10 percent 
for right knee strain have not been met.  38 U.S.C.A. §§ 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.73, Diagnostic Code 
5311 (prior to and from August 30, 2002).

5.  The criteria for a compensable rating for a left ear rig 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2005).

6.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155, 1502 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2005).

7.  A disorder manifested by loss of use of both lower 
extremities was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).

8.  A chronic bilateral eye disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).

9.  A chronic right ankle disorder was not was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

10.  A depressive disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

11.  A right ear hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In July 2002 and September 2004, 
the veteran was sent VCAA notification.  The July 2002 notice 
predated the initial unfavorable decision, except as to the 
issues pertaining to the right knee and right ankle.  
Although the 4th and 5th elements were not addressed at this 
time, the Board herein is denying the claim; thus, that 
matter is moot with no prejudicial error as addressed below 
in regard to the claims for service connection.  

The notice of VCAA in regard to the issues pertaining the 
right knee and right ankle did not predate initial 
adjudication of the claims.  However, the claimant was 
provided notice which was adequate.  Following the September 
r2004 notice, an October 2004 document issued constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in July 2002 and September 
2004.  The letters notified the claimant of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether or 
not the claimant or VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements in this letter 
by:  (1) informing the claimant about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the claimant about the information and 
evidence the VA would seek to provide; (3) informing the 
claimant about the information and evidence the claimant was 
expected to provide; and (4) requesting the veteran inform 
the RO of any information or evidence the claimant wanted the 
RO to obtain and requesting that the claimant provide copies 
of any private treatment records in the claimant's possession 
that pertained to the claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7120, a 10 percent 
rating is warranted for varicose veins where there is 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 
percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration warrant a 60 percent rating.  A 100 
percent rating is assigned where there is massive board-like 
edema with constant pain at rest.  These ratings are assigned 
for each leg individually; where both legs are involved, the 
ratings should then be combined.  38 C.F.R. §§ 4.25, 4.26, 
4.104, Diagnostic Code 7120 (2005).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2005), including, effective August 26, 2002, the 
rating criteria for evaluating impairment of a single finger.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  

Old 38 C.F.R. § 4.71a, Diagnostic Code 5227 (1997) provides 
for a noncompensable rating for ankylosis of any other finger 
(other than the thumb, index, or middle finger).  Its Note 
states that extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.

New 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2005) provides 
for a noncompensable rating for unfavorable or favorable 
ankylosis of the ring or little finger.  The Note following 
it indicates:  Also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.

New 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2005) indicates 
that any limitation of motion of the ring or little finger is 
noncompensable.

Under Diagnostic Code 5311, a slight injury to this muscle 
group warrants a noncompensable (zero percent) rating.  A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury warrants 
a 20 percent rating, and a severe injury warrants a 30 
percent rating.

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2005).

Also under the new regulation, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2005).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  See 38 C.F.R. § 
4.86(b) (2005).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for a chronic disease, including organic 
disease of the nervous system, if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Evaluation

Analysis

Varicose Veins

Initially, the Board notes that the AOJ has determined that 
the veteran had a change in condition warranting a staged 
rating effective the date of the October 2004 VA examination.  
Although it is possible for there to have been a change in 
condition warranting a staged rating, there is nothing in the 
record that could lead to a conclusion that there was any 
significant change, effective the day of the 2004 VA 
examination.  Therefore, based upon the objective evidence of 
record, a uniform rating is herein assigned, based on the 
theory of stabilization of ratings.  38 C.F.R. § 3.344.  In 
this regard, the Board notes that while the September 2002 VA 
examination report notes no swelling or difficulty walking, 
the findings on examination in October 2004, note swelling 
had been occurring two times per month.  The veteran should 
not be penalized at this stage when the AOJ could have asked 
for an examiner's opinion regarding the duration of the 
condition.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  
The Board is simply unable to establish that the veteran 
become worse on the very day of the 2004 examination, and 
thus finds a uniform rating is appropriate.  

The veteran's varicose veins of the right lower extremity 
with venous insufficiency and swelling/edema have been 
assigned a 10 percent rating.  In order to warrant a higher 
evaluation, there must be evidence of persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  

On VA examination in September 2002, no swelling or 
difficulty walking was noted.  He denied any problems with 
his legs.  The assessment was varicose vein in the right leg 
and vein stripping in 1981.  No further difficulty with his 
varicosities were noted.  On VA examination in October 2004, 
the veteran reported swelling in the ankle twice per month, 
with prolonged walking or standing.  No other flare-ups other 
than swelling were noted and no incapacitating episodes in 
the past year were noted.  Elastic support was noted for 
support with swelling.  The findings do not show persistent 
edema that is incompletely relieved by elevation of the 
extremity.  Rather, the symptoms associated with varicose 
veins of the right lower extremity are consistent with no 
more than intermittent edema of the leg or aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or sitting down.  The 
Board again notes a report of an ongoing or historic problem, 
rather than one that became worse on the day of the 
examination.

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence establishes 
that the veteran has no more than intermittent edema of the 
extremity or aching and fatigue after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  Such evidence is far more probative 
than the veteran's unsupported lay opinion.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

To the extent that the veteran is claiming special monthly 
compensation for loss of use of the lower extremities/feet, 
the Board notes that the veteran does not have loss of use of 
both feet or is permanently bedridden or so helpless as to be 
in need of regular aid and attendance due to a service-
connected disability.  38 U.S.C.A. § 1114(l) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.350(b) (2005).  The Board notes 
that on VA examination in September 2002, he denied any 
problems with his legs.  The legs were noted to be equally 
pink, warm, and dry, with palpable dorsalis pedis and 
posterior tibial pulses.  He was able to stand for at least 
10 to 15 minutes.  An October 2004 VA respiratory examination 
report notes examination of the extremities unremarkable 
except for some slight clubbing of the fingers.  In an 
October 2004 VA joints examination report, the examiner noted 
the veteran walked without a limp.  Full range of motion of 
both ankles was noted.  Clearly, he does not have loss of use 
of both lower extremities, including the feet.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Residuals of Fractures of the Tip of the little Finger and 
Fifth Metacarpal of the Right Hand

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 0 
percent is warranted for residuals of a fracture of the tip 
of the little finger and fifth metacarpal of the right hand 
at any time during the appeal period.  We conclude that the 
disorder has not significantly changed and that a uniform 
rating is appropriate.

The veteran's residuals of a fracture of the tip of the 
little finger and fifth metacarpal of the right hand are 
evaluated as 0 percent disabling under Diagnostic Code 5230.  

Having carefully reviewed the evidence pertaining to the 
veteran's claim for increase, the Board concludes that a 
compensable evaluation is not warranted for residuals of 
fractures of the tip of the little finger and fifth 
metacarpal of the right hand.  On VA examination in September 
2002, the right hand had only a slight angulation dorsally, 
with full extension.  He had normal attitude of the hand, was 
able to touch the tips of his fingers to the distal palmar 
crease, and make a fist with normal anatomical alignment.  He 
had 70 degrees of flexion of the fifth finger with 5 degrees 
of extension.  He had normal range of motion throughout the 
rest of the hand.  It was equal, compared bilaterally, except 
for the tip of the distal interphalangeal joint on the right 
little finger.  The metacarpophalangeal joints two through 
five were all measured at 90 degrees of flexion and full 
extension.  The proximal interphalangeal joints were all 
measured at 106 degrees with full extension, equal compared 
bilaterally.  Grip strength was 5/5 thumb opposition, and 
pincher grafts were 5/5 and equal, compared bilaterally.  He 
had 70 degrees of extension of the thumb, bilaterally, and 
horizontal abduction was measured at 80 degrees equal, 
compared bilaterally.  He had a negative Tinel's sign at the 
wrist.  The impression on x-ray examination of the right hand 
was cleft in the distal aspect distal phalanx of the fifth 
finger, possibly posttraumatic.  

The assessment was a fracture of the tip of the small finger 
on the right hand affecting the distal interphalangeal joint.  
The examiner added that he had lost between 10 percent and 15 
percent of his range of motion, strength, coordination, and 
fatigability associated with the fracture and its subsequent 
healing.  

In this case, under either the old or new criteria, a 
compensable evaluation is not warranted.  The evidence shows 
that there is no ankylosis that would be considered extremely 
unfavorable.  The medical evidence demonstrates that 
consideration of the disability pursuant to the criteria for 
amputation is not necessary in this case.  The Board notes 
that on VA examination in September 2002, the veteran stated 
that the finger does not cause him much pain at all.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Right Knee Strain

The AOJ has decided to evaluate the knee disability under 
diagnostic code 5311.  Since the veteran does not have a 
muscle injury as contemplated by the rating schedule, the 
reason for selecting this diagnostic code is not known.  
Clearly, if there were instability resulting from strain, 
there is an appropriate diagnostic code for such disability.  
Similarly, if there were limitaiton of motion, there are 
appropriate codes for either impairment of extension or 
flexion.  The Board finds that the use of diagnostic code 
5311 is error.  However, since the disability doe not exceed 
a 10 percent rating under any theory of entitlement, the 
error by the AOJ is harmless.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for a right knee strain at any time 
during the appeal period.  We conclude that the disorder has 
not significantly changed and that a uniform rating is 
appropriate.

The veteran's right knee strain has been assigned a 10 
percent rating under Diagnostic Code 5311.  In order to 
warrant a higher evaluation, there must be evidence of 
moderately severe impairment.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence is the 
competent medical evidence establishing that the veteran has 
no more than moderate impairment.  On VA examination in 
September 2002, there was no swelling, deformity, or 
discoloration.  He had full range of motion from 0 to 130 
degrees.  The report of examination notes McMurray's, 
anterior drawer, and Lachman's test were negative.  Varus and 
valgus showed no instabilities.  X-ray examination of the 
right knee was normal.  Such evidence is far more probative 
than the veteran's unsupported lay opinion.  

The Board has considered DeLuca and acknowledges the 
veteran's complaints of pain.  However, even considering 
pain, he does not exhibit the level of severity of impairment 
necessary to establish the level of impairment necessary for 
a higher evaluation.  The September 2002 VA examiner 
specifically stated that peripatellar pain was very mild.

The Board notes a higher evaluation based on loss of motion 
of the right knee is not warranted because the veteran 
retains range of motion of the right knee of 0 degrees 
extension to 130 degrees flexion.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261 (2005).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Left Ear Hearing Loss Disability

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 0 
percent is warranted for a left ear hearing loss disability 
at any time during the appeal period.  We conclude that the 
disorder has not significantly changed and that a uniform 
rating is appropriate.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
from defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity, through XI, for profound deafness.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation form Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.

§ 3.383 Special consideration for paired organs and 
extremities.

(a) Entitlement criteria.  Compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities specified in paragraphs (a)(1) through (a)(5) of 
this section as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.

(3) Hearing impairment in one ear compensable to a degree of 
10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of § 3.385 in 
the other ear.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 CFR § 3.385.

As provided for under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the specified four frequencies (1000, 
2000, 3000, 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  Id.  Additionally, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2005).

A VA audiological examination in December 2002 showed an 
average puretone threshold of 30 decibels.  Discrimination 
ability was 92 percent correct.  Those results constitute 
Level I hearing.  See 38 C.F.R. §§ 4.85, 4.87 (2005).  

From Table VI of 38 C.F.R. § 4.85, level I hearing impairment 
is derived for the left ear.  In applying this level to Table 
VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, a 
noncompensable evaluation is derived.

The record establishes that the veteran does not have a pure 
tone threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  In addition, each of the 
thresholds is better than 55 decibels.  Therefore, 38 C.F.R. 
§ 4.86 is not applicable.

The veteran does not have 10 percent or more hearing 
impairment in his left ear.  Accordingly, the provisions of 
38 C.F.R. § 3.383 are not applicable.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

TDIU

The veteran has appealed the denial of a total rating for 
compensation on the basis of individual unemployability.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).  Disabilities 
subject to compensation are COPD rated as 30 percent 
disabling, right knee strain, rated as 10 percent disabling, 
tinnitus, rated as 10 percent disabling, varicose veins, 
rated as 10 percent disabling, residuals of fractures to the 
tip of the little finger and fifth metacarpal of the right 
hand rated as 0 percent disabling, and a left ear hearing 
loss disability, rated as 0 percent disabling.  His combined 
evaluation is 50 percent.  Therefore, the veteran does not 
meet the minimum jurisdictional threshold (a single 
disability rated as 60 percent disabling or two or more 
disabilities with at least one of the disabilities rated as 
40 percent disabling and a combined rating of 70 percent or 
more) for the award of TDIU.  The Board notes that the 
uniform 10 percent rating assigned herein for the varicose 
vein disability does not alter the result.  Accordingly, 
neither the AOJ nor the Board may grant the benefit sought 
without referral to the Director, Compensation and Pension 
service, for extraschedular consideration.  This case, 
however, does not warrant referral for consideration of an 
extraschedular TDIU.

The veteran has presented no evidence of unemployability due 
to service-connected or compensation-related disability.  38 
C.F.R. § 4.16.  He has presented no evidence of frequent 
periods of hospitalization due to such disability.  38 C.F.R. 
§ 3.321.  He has presented no evidence of marked interference 
with employability due to such disability.  Thus, a referral 
is not warranted.

The Board notes that the extent of nonservice-connected 
impairment or his age may not be considered in determining 
whether a TDIU should be granted.  38 C.F.R. § 4.14.

II.  Service Connection

Loss of Use of Both Lower Extremities

In this case the veteran asserts he has loss of use of both 
lower extremities.  On VA examination in September 2002, he 
denied any problems with his legs.  The legs were noted to be 
equally pink, warm, and dry, with palpable dorsalis pedis and 
posterior tibial pulses.  He was able to stand for at least 
10 to 15 minutes.  In October 2004, the VA examiner noted the 
veteran walked without a limp.  Full range of motion of both 
ankles was noted.  Clearly, he does not have loss of use of 
both lower extremities.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Where the question requires medical expertise, 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The competent evidence 
establishes that the veteran has the use of both lower 
extremities.  The Board notes that the veteran is service 
connected for varicose veins of the right lower extremity and 
a right knee strain.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Bilateral Eye Disorder

Initially, the Board notes that there has been no assertion 
of combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002 & Supp. 2005) are not for application.  

In this case, the Board finds that service connection for a 
bilateral eye disorder is not warranted.  The Board notes 
that service medical records for the veteran's first period 
of service are not associated with the claims file.  In light 
of the veteran's contention that he has residuals of corneal 
abrasions and that the service medical records show he had 
corneal abrasions, coupled with the competent and probative 
opinion to the effect that there is no evidence of corneal 
scarring or any other ocular condition that occurred as a 
result of the injuries in service, there has been no 
prejudice to the veteran.  

The veteran asserts he has residuals of fiberglass entering 
his eyes during service.  Service medical records show the 
eyes were normal at service entrance.  A July 1980 record of 
treatment notes complaints of both eyes being irritated upon 
waking an hour earlier.  It was noted that he had been 
exposed to fiberglass particles that morning.  A record dated 
later that month notes corneal abrasions in both eyes had 
healed.  The assessment was bilateral corneal abrasion.  An 
October 1988 treatment record notes a possible foreign body 
in the right eye after walking in the woods the previous day.  
The next day the right eye corneal abrasion was noted to be 
asymptomatic and resolved.  A September 1993 report of 
examination shows the eyes were normal.  At separation in 
March 1996, the eyes were normal.  

The issue as to whether the veteran has a bilateral eye 
disorder related to service requires competent evidence.  The 
veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
of a diagnosis of a bilateral eye disorder and/or that such 
is related to service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board finds 
the most probative evidence to be the objective and competent 
medical evidence.  The October 2004 VA examiner stated that 
there was no evidence of corneal scarring or any other ocular 
condition that had occurred as a result of the injuries in 
service.  Such evidence is far more probative than the 
veteran's unsupported lay opinion.  To the extent that 
defective vision was noted in service, the VA examination 
report notes visual acuity was 20/20.  Absent a current 
disability, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Right Ankle

Initially, the Board notes that there has been no assertion 
of combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002 & Supp. 2005) are not for application.  

In this case, the Board finds that service connection for a 
right ankle disability is not warranted.  Service medical 
records note a right ankle injury in association with a fall 
in August 1982.  The diagnoses were rule out contusion of the 
right ankle and soft tissue trauma to the right ankle.  At 
separation in March 1996, the lower extremities were noted to 
be abnormal due to vein striping.  There was no reference to 
the right ankle.  

The issue as to whether the veteran has a right ankle 
disorder related to service requires competent evidence.  The 
veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that he has a right ankle disorder and/or that such is 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board finds 
the most probative evidence to be the objective medical 
evidence.  On VA examination in October 2004, there was full 
range of motion of the ankle and no swelling.  X-ray 
examination of the right ankle was normal.  The examiner 
specifically stated that swelling of the right ankle was 
related to the service-connected varicose vein disability.  
The Board finds the opinion of the medical examiner to the 
effect that ankle symptomatology, to include pain and 
swelling, are attributable to the service connected varicose 
vein disability, to be far more probative than the veteran's 
unsupported lay opinion.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Depression

Initially, the Board notes that there has been no assertion 
of combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002 & Supp. 2005) are not for application.  

In this case, the Board finds that service connection for a 
depression is not warranted.  Service medical records are 
negative for depression.  Psychiatric examination was noted 
to be normal on examination in September 1993 and at 
separation in March 1996.  In addition, post service 
treatment records are negative for a diagnosis of depression.  
Absent a current disability, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The 
veteran's unsupported lay opinion does not establish 
disability related to service or to a service-connected 
disability, as asserted in a VA Form 9, received in November 
2004.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Right Ear Hearing Loss Disability

Service medical records reflect all relevant frequencies were 
better than 25.  On VA examination in December 2002, the 
veteran had normal hearing in the right ear.  All relevant 
frequencies were better than 25 and the speech recognition 
score was 100 percent correct.  

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence that he has a hearing 
loss disability related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge.  The 
probative evidence establishes that the veteran has normal 
hearing in the right ear.  Absent a current disability 
related by competent evidence to service, service connection 
is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  




ORDER

A uniform 10 percent evaluation for varicose veins of the 
right lower extremity with venous insufficiency and 
swelling/edema is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for varicose veins of 
the right lower extremity with venous insufficiency and 
swelling/edema is denied.  

An evaluation in excess of 0 percent for residuals of a 
fracture of the right fifth finger is denied.  

An evaluation in excess of 10 percent for right knee strain 
is denied.  

An evaluation in excess of 0 percent for a left ear hearing 
loss disability is denied.  

A total rating based on individual unemployability is denied.  

Service connection for loss of use of both lower extremities 
is denied.  

Entitlement to service connection for a bilateral eye 
disorder is denied.  

Entitlement tot service connection for a left foot disorder 
is denied.  

Entitlement to service connection for a right ankle injury is 
denied.  

Entitlement to service connection for depression is denied.  

Entitlement to service connection for a right ear hearing 
loss disability is denied.  




REMAND

The June 1979 service entrance examination report notes pes 
planus.  Records dated in July 1981, reflect complaints of 
left heel pain.  Assessments during July 1981 included stone 
heel syndrome, questionable plantar fasciiitis, and tender 
callous tissue versus foreign body, and a plantar wart.  He 
was treated for a plantar wart on the left foot in July 1981 
and in August 1981.  A September 1993 report of examination 
in regard to the feet notes, "slight degree low arches 
only."  At separation in March 1996, "slight degree low 
arches only" was noted.  There is insufficient evidence to 
determine whether a left foot disorder was incurred or 
aggravated in service.  

Accordingly, the issue is REMANDED for the following:

The AOJ should schedule the veteran for 
a VA examination.  The claims file 
should be made available for review.  
All necessary tests should be conducted.  
The examiner should respond to the 
following:  1) Identify any left foot 
disorder.  2)  Is it at least as likely 
as not that any identified left foot 
disorder is related to service.  3)  If 
the veteran has pes planus, state 
whether it clearly and unmistakable 
existed prior to service and whether it 
is clear and unmistakable that pes 
planus was not aggravated in service.  A 
complete rationale should accompany any 
opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


